Citation Nr: 0126396	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for residuals of abdominal 
surgeries performed by VA from 1981 to 1992.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota which 
denied the veteran's claim of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for abdominal 
disabilities due to VA surgeries. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Medical Center 
(VAMC) on several occasions from 1981 to 1992 for treatment 
of abdominal disability.

2.  The veteran currently has additional disability in the 
form of irreparable ventral abdominal hernias. 

3.  The veteran's current residuals of VA abdominal surgeries 
from 1981 to 1992 constitutes additional disability that was 
not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of abdominal surgeries developed as a result of 
VA surgeries from 1981 to 1992 have been met.  38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 2001); 38 C.F.R. § 3.358 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection under the 
provisions of 38 U.S.C. § 1151 due to VA surgical treatment.  
In essence, he contends that multiple VA abdominal surgeries 
since 1981 have resulted in irreparable ventral incisional 
hernias.  He contends, in essence, that his current condition 
is due to VA fault, not in that any specific surgery was 
incorrectly performed but rather that he suffers from the 
cumulative effect of multiple abdominal surgeries, some of 
which were not medically indicated.  He alternatively 
contends that his current condition was an unforeseeable 
consequence of such surgeries and that compensation should be 
awarded on that basis. 

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision. 

Factual Background

The veteran was hospitalized at a private hospital in August 
1982 for repair of an incisional hernia.  He underwent Marlex 
mesh repair of an extensive incisional hernia.

The veteran was hospitalized at a VA hospital in January and 
February 1984 with recurrent incisional hernias.  It was 
noted that he had undergone a segmental sigmoid colectomy for 
diverticular disease with a colovesical fistula in July 1981 
and had subsequently had a colostomy takedown in October 
1981.  He had his first repair of an incisional hernia in 
August 1982 at a private hospital.

The veteran was hospitalized at a VA hospital from September 
to October 1992 with a history of diverticular disease and 
complaints of diarrhea and pain.  He underwent an exploratory 
laparotomy with lysis of adhesions and reduction of multiple 
abdominal wall hernias.  The discharge diagnosis was bowel 
obstruction secondary to internal Marlex mesh hernia defect.

According to an October 1998 assessment of a VA physician, 
the veteran had multiple lateral ventral hernias and a very 
large central ventral hernia in an abdomen that had lost its 
domain.  The examiner went on to note that, given the limited 
records available to him, he did not find obvious 
carelessness, negligence, lack of proper skill, or error in 
judgment.

According to a November 1999 statement from M.J.L., M.D., the 
veteran's multiple incisional hernia repairs were possibly 
ill advised.  With a history of previous unsuccessful 
repairs, attempting five to six incisional hernia repairs 
seemed excessive.

A December 1999 Memorandum from a VA Chief of Surgical 
Service is to the effect that there is no evidence of medical 
fault by VA in the veteran's surgeries.  It was noted that 
ventral incisional hernias have a very high rate of 
recurrence following repair, either primary repair or repair 
with prosthetic material such as Marlex mesh.  Multiple 
attempts to repair incisional hernias can be warranted and 
would fall within the realm of an acceptable standard of 
care.  It was concluded that the veteran had complications of 
a very serious medical problem that were not unanticipated 
since ventral incisional hernias can complicate major 
abdominal surgery; the veteran's treatment by VA appeared to 
fall well within the standard of care for the management of 
this type of problem.

The impressions from a January 2000 medical report from 
T.X.M., M.D., were massive abdominal ventral hernia with 
probable intermittent partial small bowel obstruction; and 
intestinal content notably have lost their domain and are now 
an extra abdominal organ.  

The veteran testified at a personal hearing at the RO in 
March 2000 that his abdominal problems are due to VA's 
negligence in performing so many hernia repairs when it was 
evident after two or three that they were not helping.

According to an April 2000 statement from M.G.S., M.D., the 
veteran had loss of abdominal domain and evisceration into 
the subcutaneous tissue of most of the abdominal content.

Dr. T.X.M. noted in July 2000 that he could not comment on 
whether there was fault in the veteran's VA treatment because 
this type of opinion was beyond the scope of the information 
that he had.  According to a July 2000 statement from M.G.S., 
M.D., the veteran had the type of hernia that was not 
repairable.  He noted that it was hard to tell the cause of 
this and whether anyone was to blame.  

Added to the file in approximately August 2000 are color 
photographs of the veteran's abdomen.

According to medical information dated in December 2000, the 
veteran underwent surgery to relieve a chronic small bowel 
obstruction.

The opinion of an independent medical expert (IME) was 
requested in July 2001.  See 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d).  The IME was asked by the Board 
several questions on possible VA fault in this case, 
including whether, based on the evidence of record, it is at 
least as likely as not that VA demonstrated carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault in its treatment of the veteran 
from 1981 to 1992, specifically with respect to the multiple 
abdominal surgeries performed over that period of time.  In 
response to the Board's request, and upon review of the 
veteran's entire claims folder, by letter dated in July 2001, 
C.E., M.D., an Assistant Professor of Surgery at the 
Knollwood Park Hospital at the University of South Alabama 
Hospitals, provided an IME opinion.

Dr. E. indicated that, based on her thorough review of the 
record and on her medical expertise, it was her opinion that 
there was no carelessness, negligence, lack of proper care, 
or error in judgment associated with any of the operations 
the veteran underwent.  According to Dr. E., it was 
undeniable that the veteran had incisional hernias that led 
to a very complex problem arising from the previous 
operations.  It was noted that the rate of recurrence of 
incisional hernias is 14-50 percent, and that obesity 
contributed to the veteran's current state.  Dr. E. concluded 
that the neglect of the veteran's hernia from 1992 to 1999 
"...would be a point where the VA does hold full 
accountability for this gentlemen's condition.  Gore-Tex mesh 
became available in 1983 and a referral to a hernia clinic 
sooner may well have changed this gentleman's outcome."

According to a September 2001 medical evaluation from C.N.B., 
M.D., based on a review of the veteran's claims file, the 
veteran's current ventral abdominal wall hernias were not the 
reasonably foreseeable intended result of his initial VA 
abdominal surgery in 1981 and are likely a result of improper 
skill during his initial operation because the rate of 
abdominal hernias following abdominal surgery is very low.  
Dr. B. provided an excerpt from Nyhus Master of Surgery, page 
1225, (1992), in which it was noted that the approximate 
incident rate of parastomal hernias following abdominal 
surgery is 3-15 percent.  Dr. B. noted that he disagreed with 
the conclusion of the December 1999 VA Memorandum that the 
creation of the hernia following 1981 surgery was not 
unexpected, because no medical literature was cited to 
support this conclusion.  He also disagreed with the July 
2001 IME conclusion that the operations were all done 
properly because the IME did not provide any medical 
references to support her inference that patients who receive 
no deviation from the standard of care develop post 
colectomy/rectal pouch/colostomy hernias.  Dr. B. noted that 
the IME does not address whether the veteran's hernia is the 
foreseeable outcome of the veteran's 1981 surgery.

Relevant Law and Regulations

38 U.S.C. § 1151

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in November 1997; thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The courts have provided further guidance to the Board in 
evaluating medical opinions.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board as] 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board observes that the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature are accorded little weight of probative value.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Tirpak v. Derwinski, 2Vet. App. 609, 611 (1992).

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

After reviewing the appellate record, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.  By virtue of the September 
1999 Statement of the Case (SOC), the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC also notified the veteran of 
the pertinent law and regulations, as well as his due process 
rights.  He has been given ample opportunity to present 
evidence and argument in support of his appeal, including 
presenting his personal testimony at a March 2000 hearing and 
submitting the September 2001 opinion of C.N.B., M.D.  

There appears to be sufficient evidence of record with which 
the Board may render an informed opinion as to the issue on 
appeal.  An IME opinion has been recently added to the file 
at the behest of the board.  There is no indication that 
there is any relevant evidence which currently exists and 
which has not been obtained.   

In sum, the veteran has received appropriate notice and the 
facts relevant to his claim have been properly developed.  
Consequently, there is no further action which need be 
undertaken in order to comply with the provisions of the 
VCAA.

Discussion

At the outset of its discussion, the Board believes that 
there is no dispute that the veteran has an additional 
disability, namely abdominal ventral hernias.  The medical 
evidence on file shows that the veteran underwent a number of 
abdominal operations beginning in 1981 that eventually 
resulted in additional abdominal disability, as noted by 
several physicians.  Further, although there is some question 
as to precisely which surgeries were performed by, or under 
the auspices of, VA, it appears from the medical evidence 
that most of these surgeries were done by VA.  For the 
purposes of this decision, therefore, the Board finds that VA 
surgical procedures were performed on the veteran which 
resulted in additional disability.    

As discussed above, in order to find entitlement to § 1151 
benefits, there must be evidence that the veteran's 
additional disability was either (A) proximately caused by VA 
fault due to carelessness, negligence, etc. or (B) was an 
event which was not reasonably foreseeable.  Consequently, 
the Board must determine whether the VA treatment involved 
carelessness or other evidence of fault or whether the 
veteran's  current condition is an unforeseeable result of VA 
treatment.  

The questions presented in this case are essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, the record on appeal contains medical opinions that 
have been submitted by the veteran or obtained by VA.  

Although there are multiple physicians' statements on file on 
the veteran's abdominal condition, most of these statements 
address the veteran's current condition or whether there was 
VA fault in the veteran's treatment.  Relatively few of the 
opinions address whether the veteran's current abdominal 
condition was reasonably foreseeable.  

It was concluded by the VA Chief of Surgery in December 1999 
that ventral incisional hernias have a very high rate of 
recurrence following repair and that the veteran had a very 
serious medical problem that was not unanticipated.  However, 
the Board notes that this opinion does not contain any cite 
from the medical literature to support the conclusion.  While 
the July 2001 IME opinion did not specifically discuss the 
foreseeability of the veteran's current abdominal condition, 
the IME mentioned that the rate of recurrence of incisional 
hernias is 14-50 percent.
However, the fact that the recurrence of incisional hernias 
are not uncommon does not answer the question of whether the 
veteran's current irreparable abdominal condition was 
reasonably foreseeable even if there was a need for more than 
one incisional hernia.  It is clear in this case that the 
veteran's incisional hernia did indeed recur.  The question 
which must be answered is whether the veteran's current 
condition, involving a massive, irreparable ventral hernia, 
was foreseeable under the circumstances presented in this 
case.

Dr. C.N.B. essentially concluded in September 2001 that the 
veteran's current abdominal condition, which involves loss of 
the abdominal domain and evisceration into the subcutaneous 
tissue of most of the abdominal content, was not reasonably 
foreseeable.  Dr. C.N.B. he included a medical citation 
showing that the incidence of parastomal hernia following 
abdominal surgery is 3-15 percent.  

Although there is medical evidence both for and against the 
veteran's claim, the Board concludes that the medical 
evidence in favor of the claim is more persuasive.  The 
severity of the veteran's current abdominal condition, which 
is documented by photographic evidence as well as by 
descriptions of several examining physicians, speaks for 
itself.  It defies logic that such an unfortunate outcome 
could be deemed to be foreseeable.  The conclusion of Dr. B. 
that the veteran's current abdominal condition was not 
reasonably foreseeable therefore appears to be supported by 
the medical evidence of record.   Thus, although it may very 
well be that each individual surgical procedure, taken in 
isolation, did not lead to the veteran's present condition, 
the cumulative effect of multiple surgeries was not 
reasonably foreseeable.    

Because the Board has determined that the evidence shows that 
the veteran's additional disability is an unforeseeable 
result of VA treatment, the matter of whether VA treatment 
involved carelessness or other evidence of fault is moot and 
accordingly need not be addressed by the Board.  As noted by 
several physicians, it appears that no one individual is to 
blame for the veteran's condition.  Rather, it appears to be 
an unfortunate, unforeseen consequence of multiple failed 
surgeries, and VA benefits will be awarded on that basis.  

In summary, for the reasons and bases expressed above, the 
Board concludes that  entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional abdominal 
disability due to VA treatment from 1981 to 1992 is 
warranted.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for residuals of abdominal 
surgeries performed by VA from 1981 to 1992 is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

